Title: From George Washington to William Stoy, 17 March 1798
From: Washington, George
To: Stoy, William



Sir,
Mount Vernon 17th Mar. 1798

Your letter of the 28th Ulto came safe, but was sometime longer than might have been expected, on its way.
As I think your charge for the prescription & application to Christopher (my servant), who was supposed to be bitten by a mad

dog, is a very reasonable one, I send you enclosed a five dollar bank note of Alexandria (having no other paper money by me); without enquiring whether your not having received four dollars before, proceeded from the neglect of the Servant, or any other person.
Christopher continues to do well, & I believe is now free from apprehension of any bad consequences from the bite. I shall beg to be informed of your receipt of this letter, being unwilling that you should go unpaid. I am Sir Your Very Hble Servant

Go: Washington

